Knowltoh, C. J.
This is an appeal from a decree of a single justice, allowing in part an account of the appellant as administrator, and disallowing it in part. The only questions before us are whether the court had jurisdiction, and whether the burden of proof was on the accountant to establish the truth of his account.
At different times, in the Probate Court, the appellant filed amendments to his account, and in regard to a part of it he was the claimant of a debt alleged to be due him from the estate. The parties failed to agree upon an arbitration under the provisions of the B. L. c. 141, §§ 6, 7, and it therefore became the *560duty of the court to pass upon the appellant’s claim, as well as upon all other matters involved in the account. Willey v. Thompson, 9 Met. 329, 336. Buckley v. Buckley, 157 Mass. 536. Ela v. Edwards, 97 Mass. 318. When parties, objecting to the allowance of an account, contend that the administrator has not charged himself with sums which came into his possession, they can examine him in regard to it, and present evidence to show that his account is incorrect in that particular. Upon request the court well may order the filing of specifications of alleged errors if the accountant seems to need them for his information. But this is not necessary to the jurisdiction of the court. In the present case there is no reason to think that the accountant has suffered injustice in this respect.
J. W. Sheehan $ L. Gutting, for the appellant.
A. H. Wellman £ E. Weeks, for the appellees.
The burden is upon the accountant to present a true account and verify it by his oath. B. L. c. 150., §§ 1-3. Until the court is satisfied by affirmative evidence that the account is correct, it cannot be allowed. It must be correct as well in showing credits for all that the accountant has received, as in presenting truly the items of expenditure for which he asks to be allowed.

•Decree affirmed.

The case was submitted on briefs.